internal_revenue_service number release date index number ----------------------------------------- --------------------------------------------------- -------------------------------- ------------------------- in re request for rulings department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ---------------- telephone number -------------------- refer reply to cc psi b04 plr-110403-16 date date legend settlor a b c d bb bb cc cc trust subtrust 1-b subtrust 1-c subtrust 1-d trust subtrust 2-b subtrust 2-c subtrust 2-d trustee date date state a state b state a court state b court ---------------------- ----------------------------------------- -------------------------------- --------------------------- -------------------------- ----------------- ------------------ ------------------- --------------------- ------------------------------------------------------------------------- ------------------------------------------------------------------------- - ---------------------------------------------------------- ----------------------------------------------------- ----------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------- ----------------------------------------------------- ----------------------------------------------------- --------------------------------------- -------------------------- --------------------- ------ -------- ------------------------------------------------------ ---------------------------------------- state b statute --------------------------------------------- --------------------------------------------- ------------------------------------------------------------------------- ------------------------------------------------------------------------- ------------- -------------------------------------- -------------------------------------- ------- ------ ------ plr-110403-16 state a statute state a statute state b statute state b statute x year year dear -------------- this responds to your authorized representative’s letter of date requesting rulings on the federal income gift estate and generation-skipping_transfer gst tax consequences of the proposed division of trust and trust the facts submitted and representations made are as follows on date a date before date settlor created trust an irrevocable_trust for the benefit of the descendants of settlor's child a under article iii section dollar_figure of trust income is distributable to a's children and the descendants of any deceased child of a a has three adult children b c and d and four minor grandchild bb bb cc and cc under sec_3 the trustee may withhold distribution of income the withheld income may be accumulated and added to principal set_aside for future distribution or distributed to or for the benefit of the beneficiaries then entitled to the income under sec_3 the trustee in exercising the power to withhold or distribute income is to take into account the needs and other income and resources of the beneficiaries including those for health medical_care support and education under sec_3 if in the trustee's opinion the share of income to which a child of a is entitled is insufficient for the child's proper care education and support and in particular cases of severe or protracted illness the deficiency may be made up by payments of principal the trustee may require that the advances be restored from future income section dollar_figure provides that trust principal and accumulated income is to be distributed to a's children per stirpes one year after a's death under sec_3 if at final distribution of the trust a child of a has died without surviving descendants that child's share is to be reallocated to his or her siblings per stirpes section dollar_figure provides that if a beneficiary is under age at the time of distribution his or her share is to be held and the income is to be applied to his or her education support and maintenance the trustee may accumulate the income as deemed necessary the beneficiary's share is to be distributed outright on his or her reaching age plr-110403-16 sec_5 of exhibit a of trust provides that the trustee is expressly authorized to make any division distribution or partition of property in cash or otherwise and to allot any property including an undivided_interest therein to any trust or share section dollar_figure provides that where any portion of trust is designated as a separate trust for the benefit of a grandchild of settlor the share is to constitute a separate fund article iv section dollar_figure provides that the trust is to be interpreted under the laws of state a on date a date before date settlor created trust another irrevocable_trust for the benefit of a's descendants the provisions of trust are identical to those of trust except in the following respects trust does not provide for distributions to the descendants of any deceased child of a during the trust term and under article iii sec_3 of trust a's children have a non-cumulative right exercisable within days after receiving notice to withdraw a pro_rata portion of property transferred to trust during a calendar_year trustee proposes to divide trust into subtrust 1-b for b and b's descendants subtrust 1-c for c and c's descendants and subtrust 1-d for d and d's descendants each subtrust will be funded with a pro_rata share of each asset of trust the provisions of trust will govern subtrust 1-b subtrust 1-c and subtrust 1-d except that each respective subtrust will be held exclusively for the benefit of the child and the child's descendants for whom that subtrust was created income will be payable to the respective child or accumulated in the trustee's discretion if the child dies before termination of the subtrust with any descendant living income will be payable to the child's descendants or accumulated in the trustee's discretion prior to the termination of the subtrust principal may be distributed to the child in accordance with section dollar_figure of trust if a has or adopts another child after-born child prior to termination of a subtrust all of the subtrusts held for a’s children shall be reallocated to create a new subtrust for this after-born child such that the after-born child’s subtrust will receive a fraction of the aggregate value of the subtrusts then existing and held for a’s descendants the numerator of the fraction shall be one and the denominator of the fraction shall be one plus the number of subtrusts held for a’s children immediately before the birth or adoption of the after-born child each existing subtrust for a child of a shall contribute to the subtrust for the after-born child in the proportion that its value bears to the aggregate value of all such subtrusts for a’s children if a child of a and all descendants of that child die before the termination of that child’s subtrust the deceased child’s subtrust will be reallocated so as to be added to or used to fund the subtrusts held for that child’s siblings or their descendants or if plr-110403-16 there are no other descendants of a then living will remain in existence until the termination of the subtrusts created for children of a with income being payable to any after-born child of a or to the descendants of any deceased after-born child of a or accumulated if there is no after-born child of a or descendant of a deceased after-born child of a each subtrust then in existence will terminate one year after the death of a distribution or termination will be to the child of a if then living otherwise per stirpes to the deceased child of a’s then-living descendants or if none per stirpes to the then living descendants of a for whom the subtrust was created on termination if there is no living descendant of a the trust property will be distributed among the trusts established in year for the children of settlor other than a or to subtrusts which have been created for the children of settlor other than a or directly to the ultimate beneficiaries thereof if any trust established in year or subtrust has been terminated prior to termination of the subtrust then terminating likewise trustee proposes to divide trust into subtrust 2-b for b and b's descendants subtrust 2-c for c and c's descendants and subtrust 2-d for d and d's descendants each subtrust will be funded with a pro_rata share of each asset of trust the provisions of trust will govern subtrusts 2-b 2-c and 2d except that each respective subtrust will be held exclusively for the benefit of the child and the child's descendants for whom that subtrust was created income will be payable to the respective child or accumulated in the trustee's discretion if the child dies before termination of the subtrust with any descendant living income will be accumulated additions to the subtrust will be subject_to the child's withdrawal right under sec_3 of the trust agreement prior to termination of the subtrust principal may be distributed in accordance with section dollar_figure of trust but only to a child beneficiary if a has or adopts another child after-born child prior to termination all of the subtrusts held for a’s children shall be reallocated to create a new subtrust for this after-born child such that the after-born child’s subtrust will receive a fraction of the aggregate value of the subtrusts then existing and held for a’s descendants the numerator of the fraction shall be one and the denominator of the fraction shall be one plus the number of subtrusts held for a’s children immediately before the birth or adoption of the after-born child each existing subtrust for a child of a shall contribute to the subtrust for the after-born child in the proportion that its value bears to the aggregate value of all such subtrusts for a’s children if a child of a and all descendants of that child die before the termination of that child’s subtrust the deceased child’s subtrust will be reallocated so as to be added to or used to fund the subtrusts held for that child’s siblings or their descendants or if there are no other descendants of a then living will remain in existence until the plr-110403-16 termination of the subtrusts created for children of a with income being payable to any after-born child of a or accumulated if there is no after-born child of a each subtrust will terminate one year after a's death distribution on termination will be to the child if then living otherwise per stirpes to the deceased child's then-living descendants or if none per stirpes to the then living descendants of a who is the parent of the child for whom that subtrust is created on termination if there is no living descendant of a who is the parent of the child for whom a subtrust is created the trust property will be distributed among the year trusts for the children of settlor other than a or to subtrusts which have been created for the children of settlor other than a or directly to the ultimate beneficiaries thereof if any such year trust or subtrust has been terminated prior to the termination of the subtrust then terminating pursuant to an order of state a court the administration and situs of trust and trust were moved to state b trustee is now administering the trusts in state b therefore the division of trust and trust will be effected pursuant to a proceeding in and by order of state b court which will apply state a law to construe the trusts state a statute provides that an irrevocable_trust may be terminated or its dispositive provisions modified by the court with the consent of all of the beneficiaries if continuance of the trust on the same or different terms is not necessary to carry out a material purpose state a statute provides that without approval of a court a trustee may divide a_trust into two or more separate trusts with substantially_similar terms if the division will not defeat or substantially impair the accomplishment of the trust purposes or the rights of the beneficiaries unless the trust is a court reporting trust on petition by a trustee or beneficiary the court may divide a_trust into two or more separate trusts whether or not their terms are similar if the court determines that dividing the trust is in the best interest of the beneficiaries and will not defeat or substantially impair the accomplishment of the trust purposes or the rights of the beneficiaries to facilitate the division the trustee may divide the trust assets in_kind by pro_rata or non-pro rata division or by any combination of the methods by way of illustration and without limitation a_trust may be divided pursuant to this section to allow a_trust to qualify as a marital_deduction_trust for tax purposes as a qualified_subchapter_s_trust for federal_income_tax purposes as a separate trust for federal generation skipping tax purposes or for any other federal or state income estate excise or inheritance_tax benefit or to facilitate the administration of a_trust plr-110403-16 state b statute provides that to the extent there is no conflict of interest between the representative and the represented beneficiary with respect to the particular question or dispute a beneficiary who is a minor or a beneficiary with a disability or an unborn beneficiary or a beneficiary whose identity or location is unknown and not reasonably ascertainable hereinafter referred to as an unascertainable beneficiary may for all purposes be represented by and bound by another beneficiary having a substantially_similar interest with respect to the particular question or dispute provided however that the represented beneficiary is not otherwise represented by a guardian or agent in accordance with subdivision x or by a parent in accordance with state b statute state b statute provides that if all primary beneficiaries of a_trust either have legal capacity or have representatives in accordance with this subsection who have legal capacity the actions of such primary beneficiaries in each case either by the beneficiary or by the beneficiary's representative shall represent and bind all other beneficiaries who have a successor contingent future or other interest in the trust state b statute provides in part that if a_trust beneficiary is a minor or a person with a disability or an unborn person and is not represented by a guardian or agent in accordance with subdivision x then a parent of the beneficiary may represent and bind the beneficiary provided that there is no conflict of interest between the represented person and either of the person's parents with respect to the particular question or dispute it is represented that no additional contributions have been made to trust or trust after date you have requested the following rulings the division of trust and trust into subtrusts will not cause trust trust or a post-division subtrust to lose its grandfathered status for purposes of the gst tax or otherwise become subject_to the gst tax the subtrusts resulting from the division of trust and trust will be treated as separate trusts for federal_income_tax purposes the division of trust and trust into subtrusts will not cause trust trust a post-division subtrust or any beneficiary to recognize gain_or_loss from a sale_or_other_disposition of property under sec_61 sec_662 or sec_1001 the tax basis of the subtrust assets received from trust and trust will be the same as the tax basis in those assets of trust and trust and the subtrusts' holding periods in those assets will include the holding periods in those assets of trust and trust plr-110403-16 the division of trust and trust and the pro_rata allocation of trust and trust assets to the subtrusts will not cause those assets to be includible in a beneficiary's gross_estate the division of trust and trust and the pro_rata allocation of trust and trust assets to the subtrusts will not constitute a transfer subject_to federal gift_tax under sec_2501 ruling sec_2601 imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under of the tax_reform_act_of_1986 act gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a plr-110403-16 modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example considers a situation in which in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b's issue is identical except for the beneficiaries and terminates at b's death at which time the trust principal is to be distributed equally to b's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in the present case trust and trust were irrevocable on date it is represented that no trust additions have been made after date the proposed division of trust into subtrust 1-b subtrust 1-c and subtrust 1-d and trust into subtrust 2-b subtrust 2-c and subtrust 2-d are substantially_similar to the situation described in example of sec_26_2601-1 under the proposed division the trust subtrusts will except as described above be administered under the original terms of trust likewise the trust subtrusts will except as described above be administered under the original terms of trust plr-110403-16 based on the facts submitted and the representations made and provided the state a court order is effective under state a law and includes the division as described above we conclude that the proposed division of trust and trust will not shift a beneficial_interest in the respective trusts to any beneficiary who occupies a lower generation than the persons holding the beneficial interests prior to the division in addition the proposed division will not extend the time for vesting of any beneficial_interest in the subtrusts beyond the period provided in the original terms of trust and trust respectively accordingly the proposed division will not cause trust trust or the subtrusts to lose their exempt status and will not cause any distribution from or termination of any interests in trust trust or the subtrusts to be subject_to gst tax under sec_2601 ruling sec_643 provides that for purposes of subchapter_j of chapter of subtitle a under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 section b of the tax_reform_act_of_1986 provides that sec_643 shall apply to taxable years beginning after date except that in the case of a_trust that was irrevocable on date it shall apply only to that portion of the trust that is attributable to contributions of corpus after date it is represented that each subtrust will have different beneficiaries it is further represented that no portion of the principal of trust and trust was contributed after date based on the facts submitted and the representations made we conclude that as long as subtrusts are separately managed and administered they will be treated as separate trusts for federal_income_tax purposes ruling sec_61 provides that gross_income includes gain derived from dealings in property sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year however such deduction shall not exceed the distributable_net_income dni of the estate_or_trust plr-110403-16 sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 provides that except as otherwise provided in subtitle a the gain_or_loss realized from the exchange of property for cash or for other_property differing materially either in_kind or in extent is treated as income or loss sustained revrul_56_437 1956_2_cb_507 holds that the conversion of a joint_tenancy in stock to a tenancy_in_common in order to eliminate the survivorship feature and the partition of a joint_tenancy in stock are not sales or exchanges similarly divisions of trusts are also not sales or exchanges of trust interests where each asset is divided pro_rata among the new trusts see revrul_69_486 1969_2_cb_159 pro_rata distribution of trust assets not a sale_or_exchange in the present case the assets of trust and trust will be distributed in_kind on a pro_rata basis among the subtrusts accordingly based on the facts submitted and the representations made we conclude that the proposed division of trust and trust will not result in the realization of gain_or_loss under sec_61 and sec_1001 and that the proposed division is not a distribution under sec_661 sec_662 or sec_1_661_a_-2 ruling sec_1015 provides that if property is acquired after date by a transfer in trust other than a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer plr-110403-16 sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property is in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter based on the facts submitted and representations made we conclude that because sec_1001 does not apply to the division of trust and trust under sec_1015 the basis of the assets received by the subtrusts from trust and trust will be the same after the division as the basis of those assets in the hands of trust and trust before the division likewise the holding_period of each asset in the hands of a new subtrust will be the same as the holding_period of that asset in the hands of trust or trust immediately before the distribution in further trust ruling sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the three-year period ending on the date of the decedent's death and the value of such property or an interest therein would have been included in the decedent's gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of the decedent's death the value of the gross_estate shall include the value of any property or interest therein that would have been so included sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time after date made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be plr-110403-16 obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property but in the case of a transfer made before date only if such reversionary_interest arose by the express terms of the instrument of transfer and the value of such reversionary_interest immediately before the death of the decedent exceeds five percent of the value of such property sec_2038 provides that the value of the decedent's gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the three-year period on the date of the decedent's death in the present case the distribution management and termination provisions of the subtrusts will be substantially_similar to the current_distribution management and distribution provisions of the respective trust accordingly based on the facts submitted and the representations made the division of trust and trust will not cause any property of trust trust or the subtrusts to be includible in the gross_estate of any beneficiary of any such trust under sec_2035 through ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift that is included in computing the amount of gifts made during the calendar_year in this case the beneficiaries of the subtrusts will have substantially the same interests after the proposed division that they had as beneficiaries under trust and trust because the beneficial interests rights and expectancies of the beneficiaries plr-110403-16 are substantially the same both before and after the proposed division no transfer of property will be deemed to occur as a result of the division accordingly based on the facts submitted and the representations made we conclude that the division of trust and trust as described above will not result in a transfer by any beneficiary of trust trust or the subtrusts that will be subject_to federal gift_tax under sec_2501 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely leslie h finlow leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosure copy of this letter for sec_6110 purposes
